Title: To George Washington from William Heath, 28 August 1780
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Newport August 28th 1780.
                        
                        Yesterday morning I was informed by a Credible Coaster from Martha’s Vineyard that the British Fleet were the
                            day before in the Vineyard and Sound and to the Westward of the Island, to the number of twenty Sail & upwards.
                            Their object probably is to plunder the Stock &c. I think it is not unlikely that the small embarkation of Troops
                            lately mentioned to be taking place at New York are on this expedition. I sometime since gave a hint to the Inhabitants of
                            Bedford to be in readiness to secure their Stock if a Fleet appear’d off that Harbour, and desired them to communicate it
                            to the Inhabitants of the Vineyard—but the latter I apprehend will be stripped
                            and very probably the Elizabeth Islands.
                        The day before yesterday Colo. Silas Talbot in the privateer Ship Washington of 20 Carriage Guns owned by Mr
                            John Brown of Providence ran out of this harbor bound on a Cruize—it is Supposed the Washington was chased by the British
                            frigates, and a considerable firing was heard—but whether She was taken or escaped is not yet known. I have the honor to
                            be With the greatest respect Your Excellencys Most obedient Servant
                        
                            W. Heath
                        
                        
                            P.S. We are suffering here exceedingly for the want of Forage and Fuel for the few Troops at this post
                                notwithstanding there is plenty in the Country. The public officers have neither money or Credit to procure them—this
                                has been the Case ever since I came here, and I do not see any prospect of a remedy. Our Horses are scarcely fit for
                                service.
                        
                        
                            W.H.
                        
                    